Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 1 of 8

EXHIBIT 5
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 2 of 8

DECLARATION OF SHARYL CARRIGAN, MSW, LICSW

I, Sharyl Carrigan, state as follows based on personal knowledge:
1. I am over eighteen years of age and understand the obligations of an oath.

My Background and Credentials

2. Iam currently employed as a behavioral health Utilization Review Clinician (“UR
Clinician”) for Tufts Health Plan. I have worked for Tufts Health Plan as a behavioral health UR
Clinician for the past 11 years.

5. After receiving my Bachelor’s Degree, I went on to obtain a Master’s in Social
Work from Simmons College. I am an independently-licensed social worker, and am licensed by
the Commonwealth of Massachusetts. Independent licensure is the highest level of professional
licensure for Master’s degree-level mental health clinicians in Massachusetts. I have maintained
my professional license throughout my career, including throughout my employment at Tufts
Health Plan. Among other things, maintaining my license as a clinical social worker entails
fulfilling regular continuing education requirements.

4. After receiving my MSW, I went on to earn a Certificate of Advanced Graduate
Studies in trauma.

oF My professional and clinical expertise is in the provision of mental health care to
child and adolescent members, particularly those suffering from the effects of exposure to
trauma. I have devoted my career to the field of social work. Previously, I was the Clinical
Director of a residential treatment facility for adolescent girls. Before I joined Tufts Health Plan,
I gained 4 years of clinical experience serving children, adolescents and their families, totaling

over 15 years in the social work field.
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 3 of 8

My Utilization Review Role at Tufts Health Plan

6. At Tufts Health Plan, I conduct clinical utilization review (“UR”) as a member of
the Child and Adolescent Services Team, within the Behavioral Health Department. Along with
myself, the team consists of six other independently-licensed Master’s-level mental health
clinicians who have developed clinical backgrounds in the treatment of children and adolescents.
The Child and Adolescent Services Behavioral Health Team performs UR for both commercial
and public health insurance plans.

7. As a behavioral health UR Clinician, my job is to use my clinical judgment and
experience to review requests by mental health care providers for prior authorization of services
for children and adolescent plan members. Specifically, | must apply my professional
knowledge, experience, and judgment in order to determine whether the services that our
members are attempting to access are medically necessary and appropriate. Although I perform
UR for both public and private plans, the majority of the child and adolescent member
population with which | work is enrolled in MassHealth (the Massachusetts Medicaid program).
Asa result, the medical necessity guidelines that provide the framework for my UR are usually
those required as a matter of public regulation by MassHealth.

8. In order to perform clinical reviews, | frequently communicate and have
discussions with members’ treating clinicians. I apply my clinical background and experience to
ask the requesting providers questions regarding the particulars of the members’ family and
social backgrounds, treatment history, as well as their medical and behavioral health histories,
thereby eliciting the information that is necessary for me to determine whether the requested

services are appropriate and meet established medical necessity guidelines.
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 4 of 8

a I and the other clinicians on our team use a “decision tree” software to assist us in
our determinations of medical necessity. The decision tree is embedded with specific questions,
and is a guide of sorts to help determine whether requested services are medically necessary.
However, I find that the decision tree questions may not always elicit all of the data I need to
gain a complete understanding of a member’s mental health and treatment history, family and
social background, socioeconomic circumstances, and other facts that, in my professional
experience and judgment, are critical to ensuring that the requested services are both medically
necessary and — just as if not more important — the best and most appropriate services that the
member can access.

10. Consequently, in my conversations with a requesting provider, I usually ask many
further questions based on my own clinical judgment, in addition to those posed by the decision
tree. I would not know what additional information is relevant, or what further questions to ask a
requesting provider, if I were not an experienced and trained mental health professional. Indeed,
I do not believe that I would have been capable of performing well in my current UR role with
Tufts Health Plan as a new Master’s graduate lacking in clinical experience. I certainly cannot
imagine a person lacking a professional background in behavioral health performing my job
functions. Rather, my body of knowledge and clinical experience are critical to my ability to do
this job well. I am able to understand the unique issues that arise with respect to the child and
adolescent member population due to my educational background and clinical experience in
treating child and adolescent members.

11. I do not view my role as a UR Clinician as involving only determinations of
medical necessity. Rather, for me and my colleagues on the Child and Adolescent Services

Behavioral Health Team, our role is, in part, to work with the providers to help shape a care plan
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 5 of 8

that ensures the member receives services that are appropriate and effective. This is particularly
so where the requesting provider is new to the behavioral health field.

12. For example, sometimes, after gathering the relevant facts and gaining an
understanding of the member’s circumstances, I reach the conclusion that the requesting provider
is not seeking the correct or optimal treatment. To take but one example, I recall an instance in
which a provider was requesting in-home behavioral health services for a child who presented
with Post-Traumatic Stress Disorder. Using the decision tree as a guide, I found that it was
helpful for me to gather additional information, beyond what was prompted by the decision tree
fields, because I was concerned that in-home behavioral services were not the right modality for
the child. By opening up a dialogue with the provider, I was able to help shape the member’s
care and ensure the member was receiving treatment that was not only medically necessary, but
also the best treatment option.

13. If I determine, through use of the decision tree and other information I obtain in
the course of my review, that requested services are medically necessary, then I am fully
authorized to grant prior authorization for those services. On the other hand, if, during the
review, the requested services do not appear to be medically necessary, the provider and I will
dialogue around this to see if we can reach an agreement regarding the appropriate course of
action going forward.

14. For example, a provider recently requested 3 months of services for a member.
During the clinical review, I determined that the child’s family did not appear to have been
invested in following through with treatment recommendations, which had resulted in a lack of
progress. Particularly in the context of behavioral health services for children and adolescents,

the success of an intervention often depends on the commitment of the child’s family to invest in
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 6 of 8

following through with the prescribed treatment. I ultimately recommended that the clinician
consider proceeding with services for 1 month, rather than 3 months, in order to give the family
and child additional time to make gains and follow through with treatment recommendations. In
the majority of instances in which I conclude that the services that a provider has proposed are
not appropriate, I am able to reach an agreement with the provider through discussions and
dialogue of this nature.

15. If, however, I am both unable to approve a request for services or the alternative
course of treatment, then I will present the case to a Medical Director. Specifically, I will
present the clinical information I have gathered, along with my recommendation, to the Medical
Director for further review and consideration.

16. In some ways, I would say the hardest part of my job as a UR Clinician involves
the level of autonomy I am afforded in evaluating each case. In the child and adolescent
behavioral health context, I frequently find myself using my professional judgment and intuition
to assess a family’s motivation to change. It can be very challenging to ascertain whether a
family has been given enough time to make progress and change through use of mental health
services. There are times when | discern that a member is suffering from severe issues or poses a
potential danger to themselves or others, and would profoundly benefit from access to services.
If I conclude that the child’s family is not in a position to facilitate his or her improvement
through use of our services, however, then I may be unable to find the requested services are
medically necessary. As a UR Clinician, I use my clinical judgment and knowledge every day to
make those kinds of assessments.

17. Simply put, I am applying my clinical judgment, knowledge, training, and

background every single time I undertake a clinical review. I have a lengthy employment history
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 7 of 8

working with children and adolescents, and was part of the insurance roll out of the Children’s
Behavioral Health Initiative. It is imperative, to perform behavioral health UR for children and
adolescents, to have a child/adolescent behavioral health background. The sort of UR
undertaken by clinicians on the Child and Adolescent Services Team requires an understanding
of children and adolescents’ symptoms, functioning, the elements of each diagnosis, and the
DSM-5 (the current version of the Diagnostic and Statistical Manual of Mental Disorders).
Through application of my professional knowledge and experience as a mental health clinician, I
am able to interpret the member’s clinical information, understand the relevant diagnosis,
exercise clinical discretion and judgment in order to determine whether requested treatment is
necessary, and help shape the provider’s treatment plan to ensure our members are receiving the
services they need.

18. In sum, my clinical knowledge is vital to understand the services we are
reviewing. The issues that arise in my clinical reviews are markedly different from those that I
would expect are implicated in the UR process undertaken by other UR clinicians, such as those
who deal primarily with services for older members.

Workload and Hours of Work

19. I enjoy a degree of flexibility in the hours I work. For example, if I need to stop
working in the middle of the day in order to go to a medical appointment, I am able to do that
without any issue.

20. I work remotely from my home 5 days per week. I do not have assigned desk
space at Tufts Health Plan’s offices in Watertown, Mass. To my knowledge, all of my

colleagues on the Child and Adolescent Services Behavioral Health Team also work from home
Case 1:19-cv-11876-FDS Document 37-5 Filed 01/31/20 Page 8 of 8

every day. We normally try to go into the office once per month, or as needed to attend meetings
and trainings.

21. To the best of my recollection, I have never met or worked with Sally Drake,
Patricia King, or Christopher Kairumba, who I understand to be the plaintiffs in this matter. |
know of no reason why any of them would ever have had occasion to observe me performing my
job functions. Nor, to my knowledge, would any of them have any basis to know anything about
my work schedule or work hours.

22. - There are certainly weeks in which I do not work more than 40 hours, but there
are others when I do. I understand that my salary covers all hours I work. I do send my manager
a logging off email each day, so I have somewhat of a tracking system for hours worked daily,
but I would not be able to provide an accurate overall account of hours worked over 40 in a
week. Since I do not track my hours, it would be difficult to provide an account of hours worked

over 40 in any particular work week with a high degree of confidence.

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 31 gt day of January, 2020.

[ ( avVAalA

Sharyl Carrigan, MSW, LICSW
